UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 1. Name and address of issuer: Curian Variable Series Trust 7601 Technology Way Denver, CO 80237 2. The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes):[] Series Name Series ID Class ID 1 Curian Guidance – Interest Rate Opportunities Fund S000040531 C000125754 2 Curian Guidance – Multi-Strategy Income Fund S000040542 C000125765 3 Curian Guidance – Growth Fund S000040543 C000125766 4 Curian Guidance – Moderate Fund S000035579 C000108990 5 Curian Guidance – Equity 100 Fund S000037896 C000116992 6 Curian Guidance – Fixed Income 100 Fund S000037897 C000116993 7 Curian Guidance – Institutional Alt 65 Fund S000035592 C000109003 8 Curian Guidance – Institutional Alt 100 Moderate Fund S000035593 C000109004 9 Curian Guidance – Institutional Alt 100 Conservative Fund S000040544 C000125767 10 Curian Guidance – Institutional Alt 100 Growth Fund S000040545 C000125768 11 Curian Guidance – International Opportunities Conservative Fund S000040546 C000125769 12 Curian Guidance – International Opportunities Moderate Fund S000040547 C000125770 13 Curian Guidance – International Opportunities Growth Fund S000040548 C000125771 14 Curian Guidance – Maximum Growth Fund S000035589 C000109000 15 Curian Guidance – Conservative Fund S000035568 C000108979 16 Curian Guidance – Moderate Growth Fund S000035588 C000108999 17 Curian Guidance – Equity Income Fund S000035587 C000108998 18 Curian Guidance – Real Assets Fund S000040549 C000125772 19 Curian Guidance – Tactical Maximum Growth Fund S000035591 C000109002 20 Curian Guidance – Tactical Moderate Growth Fund S000035590 C000109001 21 Curian Dynamic Risk Advantage – Growth Fund S000035573 C000108984 22 Curian Dynamic Risk Advantage – Diversified Fund S000035572 C000108983 23 Curian Dynamic Risk Advantage – Income Fund S000035574 C000108985 24 Curian Tactical Advantage 35 Fund S000035569 C000108980 25 Curian Tactical Advantage 60 Fund S000035570 C000108981 26 Curian Tactical Advantage 75 Fund S000035571 C000108982 27 Curian/Aberdeen Latin America Fund S000040532 C000125755 28 Curian/American Funds Global Growth Fund S000041929 C000130223 29 Curian/American Funds Growth Fund S000035575 C000108986 30 Curian/AQR Risk Parity Fund S000035576 C000108987 31 Curian/Ashmore Emerging Market Small Cap Equity Fund S000040533 C000125756 32 Curian/Baring International Fixed Income Fund S000040534 C000125757 33 Curian/BlackRock Global Long Short Credit Fund S000040535 C000125758 34 Curian/DFA U.S. Micro Cap Fund S000037898 C000116994 35 Curian/DoubleLine Total Return Fund S000041930 C000130224 36 Curian/Eaton Vance Global Macro Absolute Return Advantage Fund S000040536 C000125759 37 Curian/Epoch Global Shareholder Yield Fund S000035577 C000108988 38 Curian/FAMCO Flex Core Covered Call Fund S000035578 C000108989 39 Curian Focused International Equity Fund S000041931 C000130225 40 Curian Focused U.S. Equity Fund S000041932 C000130226 41 Curian/Franklin Templeton Frontier Markets Fund S000037899 C000116995 42 Curian/Franklin Templeton Natural Resources Fund S000035580 C000108991 43 Curian/Lazard International Strategic Equity Fund S000040537 C000125760 44 Curian Long Short Credit Fund S000040538 C000125761 45 Curian/Neuberger Berman Currency Fund S000037900 C000116996 46 Curian/Nicholas Convertible Arbitrage Fund S000035582 C000108993 47 Curian/PIMCO Credit Income Fund S000035583 C000108994 48 Curian/PineBridge Merger Arbitrage Fund S000035584 C000108995 49 Curian/Schroder Emerging Europe Fund S000040539 C000125762 50 Curian/T. Rowe Price Capital Appreciation Fund S000041933 C000130227 51 Curian/The Boston Company Equity Income Fund S000035585 C000108996 52 Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund S000035586 C000108997 53 Curian/UBS Global Long Short Income Opportunities Fund S000040540 C000125763 54 Curian/Urdang International REIT Fund S000040541 C000125764 55 Curian/Van Eck International Gold Fund S000037901 C000116997 3.Investment Company Act File Number: 811-22613 Securities Act File Number: 333-177369 4(a).Last day of fiscal year for which this Form is filed: December 31, 2013 4(b).[]Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer’s fiscal year.).(See Instruction A.2) 4(c).[]Check box if this is the last time the issuer will be filing this Form. 5.Calculation of registration fee: (i) Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f): $ 2,249,508,829 (ii) Aggregate price of securities redeemed or repurchased during the fiscal year: $ 1,004,655,513 (iii) Aggregate price of securities redeemed or repurchased during any prior fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: $ 0 (iv) Total available redemption credits [add Items 5(ii) and 5(iii)]: $ 1,004,655,513 (v) Net sales if Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]:$ 1,244,853,316 (vi) Redemption credits available for use in future years $ 0 if Item 5(i) is less than Items 5(iv) [subtract Item 5(iv) from Item 5(i)]: (vii) Multiplier for determining registration fee (See Instruction C.9): x0.0001288 (viii) Registration fee due [multiply Item 5(v) by item 5(vii)] (enter “0” if no fee is due): $ 160,337 6.Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 as in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: . 7. Interest due if this Form is being filed more than 90 days after the end of the issuer’s fiscal year (see Instruction D): +$ 0 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 160,337 9. Date the registration fee and any interest payment was sent to the Commission’s lockbox depository:March 18, 2014 Method of Delivery: [X] Wire Transfer [] Mail or other means SIGNATURES This report has been signed below by the following persons on behalf of the issuer and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Daniel W. Koors Daniel W. Koors Treasurer and Chief Financial Officer Date: March 21, 2014 *Please print the name and title of the signing officer below the signature.
